Exhibit 10.7

 

 

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

 

 

2103 Harvest Drive Avenue; Aurora, NE 68818  (402) 694-3454

CONTRACT                            

 

SHORT FORM CONTRACT

 

 

(AGREEMENT WITH INDEPENDENT CONTRACTOR)

                                  ,               

 

AGREEMENT BETWEEN Fagen, Inc., a Minnesota corporation with offices at 501 W.
Highway 212, Granite Falls, MN 56241 (hereinafter called “CONTRACTOR”) and
AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC, (hereinafter called “COMPANY”).

 

DESCRIPTION OF WORK:   Contractor to provide labor and construction equipment,
construction consumables, and other items as set forth on Exhibit E, attached
hereto and incorporated herein, necessary to complete ethanol facility in
Aurora, Nebraska per Company’s design and specifications.

 

TAX STATEMENT:  Contractor’s FEIN: 41-1604605.  Contractor is a Minnesota
subchapter S corporation.

 

All work must be performed in accordance with AVENTINE RENEWABLE ENERGY, INC.
GENERAL CONDITIONS B-241 and AVENTINE RENEWABLE ENERGY, INC., OUTSIDE
CONTRACTORS SAFETY REQUIREMENTS SH-100

 

Above work shall be performed at the direction of
                                                                                                                                     

 

MATERIALS, EQUIPMENT, FACILITIES, SERVICES, ETC. TO BE FURNISHED BY COMPANY
Company shall provide other equipment, materials, and facilities including those
already present at the jobsite (but specifically excluding those items set forth
on Exhibit E),  and such other services and equipment as the parties may
mutually agree.

 

TARGET PRICE   $*****

TARGET FEE:  $*****

 

 

Price not to exceed
                                                                                                                                                                       
All invoices must itemize labor, materials, transportation and taxes paid on
materials.  Waiver(s) of lien must be submitted with invoices for materials used
and for all subcontracted work.

 

 

 

Payment Terms:
                                                                                                                                                                           

 

 

PERIOD OF PERFORMANCE

Contractor shall begin work on the                  day of
                                        ,                        

and fully complete the same by                        day of
                                        ,                        .

 

 

INSURANCE COVERAGE

Contractor shall comply with Aventine Renewable Energy, Inc. Insurance
Requirements Form    C-2C   

 

 

 

RENDERING OF INVOICES

Render all invoices to:  AVENTINE RENEWABLE ENERGY, INC., P.O. BOX 10, PEKIN, IL
61555

ATTN: ACCOUNTS PAYABLE

 

 

OTHER TERMS AND PROVISIONS

All provisions on the reverse side hereof and Exhibits A-D attached hereto and
included by reference, whether printed, typewritten and/or written are hereby
made part of this agreement.  In the event of any conflict between the
provisions of this Agreement as set forth on the reverse side hereof and the
provisions of any attachments hereto, the provisions of this Agreement shall
govern.

 

 

Executed in the State of Nebraska on the date first hereinabove written.

 

 

 

FOR

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

 

 

 

 

 

 

 

BY

/s/ Thomas Manuel

CEO

WITNESS OR SEAL

 

 

 

(TITLE)

 

 

 

 

 

 

 

FOR

Fagen, Inc.

 

 

 

 

(CONTRACTOR)

 

WITNESS OR SEAL

 

BY

/s/ Evan Fagen

EVP

 

 

 

 

(TITLE)

 

AVENTINE G/L Charge Code
                                                                                                                  

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ADDITIONAL PROVISIONS OF AGREEMENT

 

1.               Company and Contractor acknowledge and agree that this Short
Form Contract, and all exhibits and appendices hereto, is being entered into to
accommodate Company’s schedule and that it does not reflect the full and final
agreement of the parties, if any, with respect to the project to which the work
relates. The parties will negotiate in good faith for the execution of a
complete and final construction agreement which will include such additional and
other terms customary to a project of this type and magnitude.  In the event
Company and Contractor are unable to agree upon such additional terms on or
before May 10, 2010, then Contractor has the right to terminate this agreement,
be paid for all costs incurred to date plus a fee in the amount of 15% of all
such costs, and the aggregate liability of Contractor, its subcontractors,
vendors, suppliers, agents and employees,  to Company (or any successor thereto
or assignee thereof) for any and all claims and/or liabilities arising out of or
relating in any manner to the work or to Contractor’s performance or
non-performance of its obligations hereunder, whether based in contract, tort
(including negligence), strict liability, or otherwise, shall not exceed, in the
aggregate, the amount paid to Contractor.  In the event a complete and final
construction agreement is executed and delivered between the parties, all work
performed hereunder and all payments made hereunder with respect to such work,
or any portion thereof, shall be treated as Work performed and payments made
under such final construction agreement.  Additionally, the parties acknowledge
and agree that all terms and conditions set forth in this agreement applicable
to the Work performed or to be performed under such final construction agreement
shall be superseded and replaced in their entirety by the terms and conditions
of such complete and final construction agreement, provided that all payments
made hereunder are credited dollar for dollar toward the final price under such
final construction agreement.

 

Subject to the foregoing, Contractor shall, at Contractor’s expense:

 

(a) Except as otherwise provided in this agreement, supply and pay for all
labor, service, supplies, and all other things to be used, directly or
indirectly, in the performance of or in connection with said work, and hold
Company harmless against all claims, liens, and demands in connection therewith
and against all consequent cost, expense and damages;

 

(b) Procure all permits and licenses which may be required in the performance of
said work, and pay all excise, license, occupation and other taxes which may
become payable to any authority by reason of said work, including all taxes upon
the sale, use, storage, consumption and/or fabrication of the materials,
supplies, equipment and other things furnished by Contractor;

 

(c) Accept full and exclusive responsibility and liability for payment of
federal and state payroll taxes and for contributions for unemployment
insurance, old age pensions, annuities, retirement and other benefits, imposed
or assessed under any provision of any law, state or federal, and measure by
wages, salaries or other remuneration paid or payable by Contractor to employees
of Contractor engaged in said work or in any operation incidental thereto, and
agrees that it will cause each subcontractor who performs any part of said work
to accept the same responsibility and liability with respect to employees of
such subcontractor;

 

(d) Fully defend, protect, indemnify and hold Company and its affiliates (and
their respective officers, directors, employees, and agents) harmless against
claimed or actual infringement or contributory infringement of any patent, or
infringement of any copyright or trademark, or violation of any trade secret
arising out of or in connection with any construction processes employed by
Contractor or technologies or equipment supplied by Contractor in the
performance of said work, and shall hold harmless Company and its affiliates
(and their respective officers, directors, employees, and agents) against any
and all judgments, costs and expenses (including attorney fees) incurred by
Company and its affiliates (and their respective officers, directors, employees,
and agents)  by reason of any such claim or suit thereof. Contractor
specifically represents and warrants in this regard that its performance of the
work herein shall not violate any patent, copyright, trademark, trade secret, or
other contractual or legal obligation it has or may have with respect to ICM
technology and that it has entered into appropriate agreements with, or obtained
the necessary consents from, Applied Process Technology International in order
for Contractor to be deemed an Approved Contractor under APTI’s License with
Company and to perform the work without violation of any contractual and/or
legal obligations it has.  For purposes of clarity, it is understood and agreed
to by the parties that Contractor is not supplying any Delta T (n/k/a/ APTI)
technologies or equipment in completing its work;

 

(e) Perform and complete said work in a good and workmanlike manner
satisfactorily and acceptable to the Company, and comply with all federal,
state, county and municipal laws, rules, regulations and ordinances applicable
to the performance of said work or incident thereto;

 

(f) Upon request of Company, furnish Company with such affidavits, receipts,
waivers, releases, statements and other evidence as Company may require to
satisfy itself that all such claims, liens, demands, liability, cost, expense,
loss and damage have been paid and discharges;

 

(g) At all times while on Company’s premises, observe and be subject to such
rules and regulations as Company from time to time may promulgate for security
reasons or for minimizing fire and explosion risks and for the maintenance or
restoration of good order and compel observance thereof by Contractor’s
employees and agents and others entering upon premises in the performance of or
in connection with said work; said rules and regulations shall include among
others, those now in force prohibiting smoking, lighting of matches,
intoxication, misconduct and the like.  Contractor shall take steps to assure
that his employees or employees of his subcontractors at all times observe the
reasonable rules and regulations while entering, leaving or on Company’s
premises, and shall cause them to be removed from such premises upon their
failure to comply.

 

2.               If any payment provided for hereunder is to be made in the
basis of Contractor’s cost or other flexible billing basis, the Company shall
have the right to audit Contractor’s books, receipts, invoices and records
pertinent to such costs, and Contractor agrees to maintain such documents for a
period of at least two (2) years from the date such costs were incurred and to
make them available to the Company at any reasonable time or times within the
two-year period for the Company’s use in making such audits.

 

3.               Contractor acknowledges that prior to the execution of this
agreement, Contractor has made sufficient examination and tests to determine the
difficulties and hazards incident to the doing of said work, whether arising
from the location of said work, conditions of the premises, proximity of said
work to adjacent facilities, equipment, tanks, buildings and other structures,
or otherwise and has determined to Contractor’s satisfaction the nature and
extent of all such difficulties and hazards.

 

4.               Contractor shall not assign this agreement or any monies to
become due hereunder, or subcontract the whole or any part of said work without
Company’s proper written consent.  Company’s consent to such assignment or
subcontract shall not relieve Contractor or Contractor’s surety.  If there is a
surety, of any liability for the full and faithful performance of this contract
according to its terms and conditions.

 

5.               Contractor hereby authorizes Company to deduct from any payable
to Contractor (whether or not arising out of this agreement) all amounts which
may be payable by Contractor to Company, and also all amounts for which Company
may become liable to third parties by reason of Contractor’s acts in performing
or failing to perform Contractor’s obligations under this agreement, and in the
event that any claim is made by a third party, the amount of validity of which
is disputed by Contractor, or any indebtedness shall exist which shall appear to
be the basis for a claim of lien, Company may withhold from any payment due,
without liability for interest because of such withholding, an amount sufficient
to cover such claim.  The failure of Company to exercise such right to deduct or
withhold shall not, however, affect the obligation of Contractor to protect
Company as elsewhere provided herein.

 

6.               Neither party shall be liable in damages or otherwise if, by
reason of an act of God or public enemy strike, lockout, boycott, picketing,
riot, insurrection, fire or any governmental order, rule or regulation, or any
ordinance, such party shall be delayed in, or prevented from, furnishing any
materials, equipment, facilities, services, etc., provided to be furnished by it
hereunder.

 

7.               In the event Contractor fails to commence said work on the day
herein provided, or after such commencement abandons said work or for any reason
suspends or refuses to continue it for a period of five (5) days (unless
prevented from commencing or continuing said work by an act of God or public
enemy, strike, lockout, boycott, picketing, riot, insurrection, or any
governmental order, rule or regulation or any ordinance, or by any failure or
delay on the part of the Company as described in Paragraph 5), Company shall
have the right to take over said work and all materials and supplies furnished
by Contractor.

 

8.               Contractor’s Right to Terminate Contract

 

(a) If work is stopped by any public authority for a period of thirty (30) days
or more through no fault of Contractor, or if Company fails to pay Contractor
any payment within thirty (30) days after it is due, the Contractor, upon seven
(7) days’ written notice by registered mail to the Company, may stop work or
terminate the contract and recover from Company payment for all work properly
executed.

 

(b)  If Company delays or interrupts Contractor’s work beyond the limits
specified in the Specification, Contractor shall be entitled to request
reimbursement for the actual additional costs incurred thereby.  Such request
shall be supported by detailed evidence of such additional costs.  Should
Company wrongfully refuse to accept such costs within seven (7) days of its
receipt of Contractor’s requests, then if Company has hereafter received seven
(7) days additional written notice by registered mail to Company, Contractor may
stop work or terminate the contract and recover from Company, payment for all
work properly executed.

 

9.               If any part of said work provided for by this agreement was
commenced by Contractor under oral agreement prior to the execution of this
agreement, this written agreement shall apply thereto in the same manner as if
made before said work was commenced.

 

10.         No modification of this agreement and no authorization for extras or
additions or for eliminations or changes in specifications shall be binding on
Company unless it is in writing and signed by a duly authorized representative
of Company.

 

11.         COMPLIANCE WITH THE LAWS — Contractor expressly represents that it
and the materials, equipment or services covered by this order comply with all
applicable federal, state or local governmental statutes, regulations, orders
(including clauses in federal Executive Orders incorporated herein to the extent
required by law) and ordinances, including but not limited to the following: the
Fair Labor Standards Act of 1938, as amended, and regulations thereunder; the
Federal Food, Drug and Cosmetic Act, as amended, and regulations thereunder; the
Federal Hazardous Substances Act, as amended, and regulations thereunder;
applicable Environmental laws, regulations and ordinances; the Occupational
Safety and Health Act, and regulations thereunder; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, and regulations

 

--------------------------------------------------------------------------------


 

thereunder; the Toxic Substances Control Act, and regulations thereunder;
Executive Order 11246 (relating to non-segregated facilities and equal
employment opportunity) Executive Order 11758 (relating to employment of the
handicapped); Executive order 11701 (relating to job listing of veterans), and
Executive Order 11598 (relating to employment of qualified disabled veterans and
veterans of the Vietnam era), Executive Order 11625 (relating to utilization of
minority business enterprises) and regulations promulgated pursuant to the
foregoing Orders.  In the event that any law referred to herein is changed or
amended, such changes or amendments are incorporated by reference herein to the
extent applicable, and Contractor agrees to comply with the requirements of such
changes or amendments.  Contractor expressly agrees, as part of its performance
under this order to sign and promptly return to Company such separate guarantees
and certificates (affirming that it and any materials, equipment or services
covered by this order comply with applicable governmental statutes, regulations,
orders and ordinances) as Company may from time to time request from
Contractor.  Any such guarantees and certificates are reasserted and
incorporated by reference herein.

 

12.         Contractor shall maintain, at his sole cost and will require any
subcontractors he may engage to maintain, at all times while performing work
hereunder, the insurance coverage set forth in Company’s insurance requirements
as indicated on the reverse side of this form which is appended to and forms a
permanent part of this contract.  ANY exception to these insurance requirements
must be confirmed by written agreement which must be appended to and form a
permanent part of this contract.

 

13.         Contractor covenants and agrees to fully defend, protect, indemnify,
hold harmless and render whole the Company, Partners, officers, directors,
employees and agents, from and against each and every claim, demand or cause of
action and any liability, cost and/or expense (including but not limited to
reasonable attorneys’ fees and expenses incurred in defense of the Company,
Partners, its officers, directors, employees and/or agents), for damage or loss
in connection therewith, which may be made or asserted by Contractor,
Contractor’s officers, directors, employees and/or agents, or which may be made
or asserted by any subcontractor, subcontractor’s officers, directors, employees
and/or agents, or which may be made or asserted by any third party (including
but not limited to personal injury or death or property damage caused by,
arising out of, or in any way incidental to, or in connection with the
performance of the work hereunder, including but not limited to those situations
where personal injury or death or property damage (or liability therefore) was
caused by the sole negligence of the Contractor, or any of its subcontractors
(and/or any of their respective employees and agents), by the negligence of any
combination of the Contractor or any of its subcontractors (and any of their
respective officers, directors, employees and/or agents), or where liability for
such personal injury or death or property damage with or without fault is
imposed on any theory of strict liability by operation of law, provided however,
that in no event shall Contractor be liable for any amount in any way associated
with injury, death, or property damage to the extent caused by Company, or any
party under its direction or control.

 

14.         If Contractor’s employees, subcontractors of others under
Contractor’s control perform services at Company’s premises or at Company’s
direction at premises of others, (1) such persons shall comply with all
rules and regulations of such premises and (2) Contractor shall keep materials
and the premises on which the work is to be done free and clear of all liens for
materials and labor incident to the performance of Contractor’s services,
hereunder.

 

15.         The drawings or other documents processed in relation to this
agreement, and the information therein contained are the property of AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC. which has furnished them in confidence upon
the understanding and condition that all persons, firms or corporations
receiving such drawings and information shall by the act of receiving them be
deemed to have agreed: To make no copy, duplication, disclosure or use
whatsoever of all or any part thereof except as expressly authorized in writing
by AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC, not to give, lend or otherwise
dispose of such drawings or documents and to return same promptly upon request.

 

16.         A waiver on the part of the Company of Contractor of the breach of
any term, provision, or condition of this contract shall not constitute a
precedent, nor bind either party hereto to a waiver of any succeeding breach of
the same or any other term, provision or condition of this agreement.

 

17.         This contract shall be governed in all respects by the laws of the
State of Nebraska.

 

18.         Notwithstanding anything herein to the contrary, neither Contractor
nor Company shall be liable to the other for any consequential losses or
damages, whether arising in contract, warranty, tort (including negligence),
strict liability or otherwise, including but not limited to, losses of use,
profits, business, reputation or financing.

 

19.         If any of the work requires the purchase of equipment or materials
or the procurement of services, Contractor shall, for the protection of the
Company, demand from all vendors and subcontractors guarantees, warranties,
indemnities and/or insurance coverage (collectively “guarantees”) with respect
to such equipment, materials and services, which shall be made available to the
Company to the full extent thereof.  Contractor’s liability with respect to such
equipment and materials obtained from vendors shall, except for Contractor’s
obligations to pay such vendors, be limited to procuring such guarantees from
such vendors and rendering all reasonable assistance to the Company for purposes
of enforcing same.

 

20.         Company shall fully defend, protect, indemnify and hold Contractor
and its affiliates(and their officers, directors, employees, and agents)
harmless against claimed or actual infringement or contributory infringement of
any patent, or infringement of any copyright or trademark, or violation of any
trade secret, arising out of or in connection with the Delta T (n/k/a APTI)
technology and equipment incorporated into said work, and shall hold harmless
Contractor and its affiliates (and their officers, directors, employees, and
agents) against any and all judgments, costs and expenses (including attorney
fees) incurred by Contractor (and their officers, directors, employees, and
agents)  by reason of any such claim or suit thereof.

 

--------------------------------------------------------------------------------


 

Exhibit B

AVENTINE RENEWABLE ENERGY — Aurora West, LLC

 

To:

 

Subject:  Insurance Requirements C-2C

 

Gentlemen:

 

Any Contractor who is presently working for, or who will be working for AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC (Company), that Contractor covenants and
agrees to fully defend, protect, indemnify, hold harmless and render whole the
Company, its officers, directors, employees and agents from and against each and
every claim, demand or cause of action and any liability, cost and/or expense
(including but not limited to reasonable attorneys’ fees and expenses incurred
in the defense of the Company, its officers, directors, employees and/or
agents), for damage or loss in connection therewith, which may be made or
asserted by Contractor, Contractor’s officers, directors, employees and/or
agents, or which may be made or asserted by any subcontractor, subcontractor’s
officers, directors, employees and/or agents, or which may be made or asserted
by any third party (including but not limited to Company’s officers, directors,
employees and/or agents), on account of personal injury or death or property
damage caused by, arising out of, or in any way incidental to, or in connection
with the performance of the work hereunder, including but not limited to, those
situations where personal injury or death or property damage (or liability
therefor) was caused by the negligence of, the Contractor, any subcontractor
(and/or any of their respective employees and agents), by the concurrent
negligence of any combination of the Contractor or any subcontractor (and any of
their respective officers, directors, employees and/or agents), provided
however, that in no event shall Contractor be liable for any amount in any way
associated with injury, death, or property damage to the extent caused by
Company, or any party under its direction or control..

 

Contractor shall maintain at its sole cost, and shall require any subcontractors
it may engage to maintain, at all times while performing work hereunder, the
insurance coverage set forth below with companies satisfactory to Company with
full policy limits applying, but not less than as stated.  A certificate naming
the Company as an additional insured and evidencing the Comprehensive General
Liability and Excess Liability coverages specifically quoting the
indemnification provision set forth in this Agreement, shall be delivered to the
Company prior to commencement of the work.  Such certificate shall provide that
any change restricting or reducing coverage or the cancellation of any policies
under which certificates are issued shall not be valid as respects the Company’s
interest therein until the Company has received 30-days notice in writing of
such change or cancellation.  Further, it shall state that it is primary
coverage and not concurrent or excess over other valid insurance which may be
available to AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC.

 

Worker’s Compensation Insurance as required by laws and regulations applicable
to and covering employees of Contractor engaged in the performance of the work
under this Agreement.

 

Employer’s Liability Insurance protecting Contractor against common law
liability, in the absence of statutory liability, for employee bodily injury
arising out of the master-servant relationship with a limit of not less than
$1,000,000.00*.

 

Comprehensive General Liability Insurance including products/completed
operations with limits of liability of not less than:  Bodily Injury
$2,000,000.00/$2,000,000.00 each occurrence/aggregate; Property Damage
$1,000,000.00* each occurrence/aggregate.  This policy shall cover, among other
risks, the contractual liability assumed under the indemnification provision set
forth in this Agreement.

 

--------------------------------------------------------------------------------


 

Longshoresmen’s and Harborworkers’ Compensation Act Insurance to the extent
required under such Act with regard to the work performed hereunder.

 

Automobile Liability Insurance including non-owned and hired vehicle coverage
with limits of liability of not less than:  Bodily Injury
$1,000,000.00/$1,000,000.00 per occurrence/aggregate; Property Damage
$1,000,000.00 each occurrence.

 

Excess Liability Insurance over Comprehensive General Liability and
Comprehensive Automobile Liability coverages afforded by the primary policies
described above, with minimum limits of $20,000,000.00 excess of the specified
limits.

 

Each policy shall be endorsed to provide waiver of subrogation rights in favor
of the Company, its subsidiaries and affiliates and all other parties owning an
interest in the property on which work covered by this Agreement is to be
performed.

 

Failure of the Contractor to keep the required insurance policies in full force
and effect during the work covered by this Agreement and during any extensions,
extra or additional work agreed to by the Contractor hereunder shall constitute
a breach of this Agreement and Company shall have the right, in addition to any
other rights, to immediately cancel and terminate this Agreement without further
cost to the Company.

 

Nothing contained in these provisions relating to coverage and amounts set out
herein shall operate as a limitation of Contractor’s liability in tort or
contracted for under the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit C

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

 

OUTSIDE CONTRACTORS’ SAFETY REQUIREMENTS   SH-100

 

I.  Safety

 

(A)      General Requirements

 

The Contractor and any personnel under his jurisdiction shall continuously
observe and enforce all applicable governmental safety regulations and all
safety rules and signs that have been or may be established by Aventine
Renewable Energy — Aurora West, LLC (hereafter called “Company”) during the
performance of this agreement.  Good housekeeping shall be maintained at all
times and proper safety procedures and equipment must be utilized for protection
of all personnel and facilities.  These instructions are minimum requirements to
be met by the Contractor and are not all inclusive.

 

(B)        Before beginning work, the Contractor or his qualified supervisor
shall inspect premises, location of work and proximity to adjacent facilities
and examine all applicable Company safety rules and instructions to determine to
his satisfaction, the nature and extent of difficulties and hazards.

 

(C)        Contractor shall promptly report in writing to Owner, all accidents
in connection with the work.  Full details and statements of witnesses shall be
included in reports on accidents which result in injury, death or property
damage.

 

(D)       All lost time injuries occurring and recorded by the Contractor during
the performance of the contract, shall be reported to the Company in writing.  A
meeting will be held monthly between the Contractor and the Company to discuss
lost time injuries or illnesses incurred by the Contractor during the
performance of this agreement.  At the Company’s discretion, no monthly meeting
will be called if the Contractor has incurred no lost time injuries in the most
recent month.

 

(E)         The Company reserves the right to suspend Contractor’s operations
where, in its opinion, life or Company property is imperiled.  Contractor shall
suspend work when notified by the Company Representative, or when any personnel
or equipment are exposed to unreasonable hazards.  In the event of any
emergency, Contractor’s personnel shall assemble at a location remote from the
scene and await further instructions.

 

(F)         The Company reserves the right to regulate all ignition sources by
permits when and where deemed necessary in the interest of safety.

 

1.               CUTTING AND WELDING PERMITS — Before any cutting or welding is
performed in the Plant, the following rules shall be observed:

 

a)              Outside contractors shall contact the Plant person in charge of
the job who shall determine if cutting & welding permits are required for the
specific job and will make the necessary arrangements to obtain cutting or
welding permits if needed.

b)             Cutting or welding permits shall be renewed each day.

c)              Outside contractors shall provide adequate fire protection
equipment at the job site.

d)             Good housekeeping standards shall be maintained in cutting and
welding areas.

e)              Cutting and welding equipment shall be maintained and used as
per OSHA standards.

 

2.               “Alcohol Area Hot Work Permit” must be obtained for any work in
the alcohol production storage or loading areas, or any other areas defined by
the Plant contact.  Such permits must be obtained from the production
department.

 

(G)        Contractor shall obtain approval from the Plant contact prior to
moving a large crane or other heavy construction equipment from one Plant area
to another.  Caution is to be exercised in the movement of heavy equipment on
the Company’s roadways.  Flagmen or groundmen will be provided by Contractor, as
needed ahead of and behind heavy moving loads to ensure safe movement of this
equipment, the safety of other traffic, protection of plant power lines,
pipelines, supports and other operating lines, supports and other operating
equipment along the roadways.  Contractor will be responsible for all damage to
road surfaces and adjacent structures as a result of its operations, normal wear
and tear excepted.

 

(H)       General.

 

1.               Contractor shall take all measures necessary to prevent
contamination of Owner’s products, whether finished or in process, during the
course of all construction or installation work performed by Contractor.

2.               No toxic materials shall be brought into the facility without
written permission of Owner, and then only subject to all requirements of
applicable law and such additional conditions of control, storage and advance
use as Owner may prescribe.

3.               Compressed gas and oxygen cylinders must be handled with care
and must be stored in an upright position held by straps or chains to prevent
their falling over.  Cylinders shall never be allowed to fall or otherwise
receive shock.

4.               Contractor’s equipment, supplies and building materials shall
be kept in order at all times to eliminate accident hazard and possible injury
to Owner’s employees and the security is the responsibility of the Company. 
Company shall consult with Contractor and hire a security firm familiar with
union picketing and related interferences so as to minimize disruption to the
Work.

5.               At the end of the work day, work areas shall be fenced, boarded
or secured as necessary.  All of the Contractor’s equipment shall be shut off
and all obstacles removed from all walking areas.

 

(I)            All drivers of Contractor’s vehicles are required to observe
speed limits (15 mph) and posted instructions on Company roads.  Reckless
driving or non-observance of these instructions will be cause for withdrawal of
driving privileges.

 

(J)           Movement of Contractor’s personnel on Company property MUST be
confined to the location of the work to which they are assigned.  In going to
and from designated work assignments, or to lunchrooms or restrooms (if agreed
upon), Contractor’s personnel must stay on established roads and walks.  They
must not walk through buildings or shops.

 

1.               All contractor supervisors will sign in and out on a daily
basis at the Security Office.

2.               All contractor employees and equipment will enter and leave the
Plant via the Main Gate or Contractor’s gate as directed by Security.

3.               All contractor employees are to park their personal vehicles in
the CONTRACTOR’S PARKING LOT, which is located south of the Main Gate, or as
directed by Security.

4.               Contractor trucks are NOT TO BE USED TO CARRY EMPLOYEES TO AND
FROM THE WORK AREA.

 

(K)       Contractor must provide first aid facilities as may be needed for his
employees.  Except in the case of serious accidents where the employee’s life or
health may be seriously endangered due to lack of prompt attention, Contractor’s
personnel are not to use the Company’s first aid facilities.

 

--------------------------------------------------------------------------------


 

(L)         The Contractor is responsible for and will provide all necessary
training of Contractor’s personnel so that they will be familiar with the
pertinent Company rules and regulations, and can safely perform the job.  All
Company rules and regulations are minimum requirements to be met by the
Contractor and are not all inclusive.

 

(M)    The Contractor is to provide all necessary safety equipment.

 

(N)       Contractor shall rope off or barricade all work areas as a protective
measure to prevent injury to Owner’s employees, including work areas around and
under overhead scaffolds and staging, floor openings, open shafts, overhead work
(i.e., cutting through floors, tower constructions, excavations, etc.). 
Contractor shall provided and maintain suitable coverings or barricades on floor
openings.  Planks used on overhead beams or scaffolds shall be tied down for
added safety and removed when work is finished.  The Company will assume no
responsibility whatsoever for possible damage to Contractor’s employees’
vehicles or other personal property while within the confines of the Company.

 

(O)       Manlifts.  All employees of outside contractors are FORBIDDEN to ride
Plant manlifts.

 

(P)         For their own protection, all Contractor’s employees must abide by
the following safety dress rules:

 

1.               Be fully clothed — shirts with sleeves and trousers (no
shorts).

2.               Hard hats are mandatory in all areas of the Plant, except in
the offices, lunchrooms, restrooms and parking lot (outside Plant).

3.               Safety Glasses are mandatory in all areas of the Plant, except
in offices, lunchrooms, restrooms and parking lot (outside Plant).

4.               Footwear — shoes of durable work type must be worn.  Tennis or
canvas shoes are not allowed in the Plant.  Company encourages the use of steel
toed safety shoes.

5.               Hearing Protection is mandatory in those areas of the Plant
designated “Hearing Protection Required”, OSHA 1910.95.

 

(Q)       Contact lenses should not be worn in areas where there is a potential
exposure to corrosive, irritating or toxic chemical vapors, mists, fumes or
dusty environment.  A contaminant may permeate the lens and be held in contact
with the eye, thereby producing eye damage.  Wearing contact lenses in
contaminated atmospheres with a full-face respirator is prohibited by Federal
regulation: OSHA 29 CFR 1910.134(e).

 

(R)        Gambling, drunkenness, fighting, firearms, habit-forming drugs,
intoxicating liquor and “Practical Joking” or “Horseplay” are not permitted on
Company property.

 

(S)         Radios capable of receiving commercial broadcast are not permitted
in the Plant.

 

(T)        Cameras are not allowed in the Plant.

 

(U)       Running is prohibited in the Plant.

 

(V)        Crossing standing railcars by climbing though cars or climbing over
the car couplers is strictly forbidden.  Care must be taken that no railcar
switching or pulling is being done before crossing the tracks at the end of the
cars.

 

II. Fire Regulations

 

(A)      No smoking shall be permitted anywhere on Owner’s premises except in
areas clearly designated for that purpose.

(B)        Storage or use of combustible or otherwise hazardous materials is
prohibited except in amounts allowed by Owner’s fire insurance underwriters. 
Flammable liquids, such as gasoline, kerosene, alcohol, diesel oil, etc. must be
kept under lock and key in locations designated by the Owner.

(C)        At the end of each day, Contractor shall dispose of any combustible
or otherwise hazardous debris and remove all empty gas and oxygen cylinders.

(D)       No gasoline, fuel oil, alcohol or other flammables are allowed on the
premises without the permission of the Owner.

(E)         No tar pots or similar equipment are allowed on any roof.

(F)         All welding will be performed by properly grounding directly to
piece being welded and requires Plant permits.

(G)        All tarpaulins must be fire retardant.

(H)       All fires and accidents must be reported to Owner’s Project Engineer.

(I)            Contractor is prohibited from using any stud riveter depending on
any explosive cartridge as a means of operations.

 

I have read, understand and have received a copy of the above requirements
regarding:

 

I.      Safety

II.    Fire Regulations

 

and understand my responsibility as a representative of my employer.

 

 

CONTRACTOR EMPLOYEE

 

 

 

COMPANY EMPLOYEE

 

 

(WITNESS)

 

--------------------------------------------------------------------------------


 

Exhibit D

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

“Owner”

 

GENERAL CONDITIONS FOR CONSTRUCTION WORK   B-241

 

I.  General

 

(A)      The intent of these General Conditions and such Drawings and
Specifications as may be specifically referred to, unless otherwise specified,
is to provide for all labor, materials, tools, appliances, equipment and
services of every kind necessary for the proper execution of the work, and the
terms and conditions of payment therefor.  No oral modification of these
conditions, Drawings and Specifications, or any of the documents comprising the
contract is permissible.

 

(B)        The contract documents are to be considered as one, and whatever is
called for by any one of the documents shall be binding as if called for by
all.  Your company, the “Contractor”, shall be responsible for bringing any
contradictions to the attention of the Owner.

 

(C)        Three (3) sets of contract Drawings and Specifications will be
furnished to Contractor without charge (for bidding purposes, one (1) set
only).  Additional sets will be furnished on request at the cost of the
reproduction as established by Owner.  All Drawings and Specifications shall
remain the property of Owner and shall be returned upon request.  The Drawings,
in general, are prepared in scale.  Dimensions used shall not be those obtained,
but shall be those read directly or computed.  Where dimensions are not given on
the Drawing, Contractor shall be responsible for the routing or location in the
most practical manner consistent with the operation intended, free from
interferences and from an unsightly appearance.  In general, Contractor is
expected to make minor modifications or changes in dimension in order to adapt
his work to existing conditions and avoid obstructions or hindrances. 
CONTRACTOR SHALL INFORM OWNER’S CONSTRUCTION SUPERINTENDENT OR REPRESENTATIVE,
PRIOR TO CONSTRUCTION, OF ANY CONFLICTS BETWEEN THE CONTRACT DOCUMENTS, OR ANY
OBSTRUCTIONS OR HINDRANCES THAT MIGHT INTERFERE WITH OR NECESSITATE CHANGES TO
THE WORK.  There shall be no variation from Owner’s Drawing and Specifications
without express prior written approval of Owner.  Should extra costs be
involved, me procedures provided in Section IV hereof shall be followed. 
Contractor shall keep an accurate record during construction of all variations
between the work, as shown in the Drawings, and the actual installation. 
Contractor shall inform Owner of these variations, in wiring, and by marked-up
drawing, completely dimensioned.

 

(D)       At or prior to completion of the work, Contractor shall furnish to
Owner as-built tracings or other reproducible copies of all Contractor’s shop
drawings.  Final payment hereunder may be withheld by Owner until such as-built
tracings have been furnished.

 

(E)         Owner’s review and written approval of Contractor’s shop drawings
shall not relieve Contractor from final responsibility for variations from
Drawings and Specifications furnished therewith or from responsibility for
errors made by Contractor in such shop drawings.

 

(F)         Contractor shall not copy, duplicate or use whatsoever or any part
of me drawings or documents provided by the Owner, except as expressly
authorized in writing by the Owner, and shall not give, lend or otherwise
dispose of such drawings or documents and shall return same promptly upon
request.

 

II. Employee and Sub- Contractors

 

(A)      Except as otherwise noted, Contractor shall provide and pay for all
materials, labor, tools, water, power and other items necessary to complete the
work.

 

(B)        Before commencing work on this contract, Contractor shall submit to
Owner a list of all his representatives, employees and associates who will be
connected with the work hereunder.  Contractor shall secure Owner’s approval of
this list before any person thereon seeks entry to Owner’s property.  Such
person shall comply with Owner’s regulations concerning entry to the property.

 

(C)        No work may be sub-contracted without Owner’s written approval.  If
such approval is granted by Owner, before commencing work, Contractor shall
submit to Owner a list of all subcontractors to be used and Contractor shall
secure Owner’s approval of this list.  Whether or not expressly so stated it is
understood that Contractor assumes the responsibility for any and all acts and
performance on the part of his sub-contractors.  The term “Sub-contractor(s)”
throughout includes all tiers of sub-contractors (e.q.,
sub-sub-contractor(s), etc.).

 

(D)       Contractor shall not begin work hereunder, nor leave the completed job
without first notifying Owner’s representative.

 

(E)         Contractor shall inform Owner before shipping any material or
equipment to be delivered to the jobsite.

 

(F)         Contractor shall have on the jobsite, at all times while work is
being done, a competent superintendent satisfactory to Owner.

 

(G)        This contract is personal in nature and no rights may be assigned
without Owner’s written approval.

 

III. Overtime Work

 

Contractor shall work overtime, if so directed by Owner in writing.  In that
event, Owner shall be required to reimburse Contractor only for the actual
overtime premium portion of its payroll costs and the applicable insurance
premiums and payroll taxes thereon.  Contractor shall make no charge for rental
equipment, use of tools, overhead expense, profit or on any other account.

 

IV. Surveys and Permits

 

(A)      Owner shall furnish all surveys unless otherwise specified.  All
permits and licenses necessary for the prosecution of the work, whether of a
temporary nature or for permanent structures or permanent changes in existing
facilities shall be secured and paid for by Contractor, unless otherwise
specified.  Contractor shall comply with all laws and regulations bearing on the
conduct of the work and shall notify Owner if the Drawings and Specifications
are at variance therewith.

 

(B)        Owner shall establish the base line and reference elevation for the
commencement of the work.  Contractor shall furnish and place all additional
stakes, templates and benchmarks necessary for marking and maintaining points,
lines and elevations and preserve same, as required.  Contractor shall be
responsible to see that the finished work complies with the contract drawings
and lines and grades established.  Contractor shall preserve drawings and
protect all survey points, including benchmarks and monuments which have been
established prior to or during the course of the work.

 

V. Protection of Work, Property and Person

 

(A)      Contractor shall adequately protect the work, adjacent property and the
public, in connection with the work and shall be responsible for any damage or
injury due to his act or negligence.

 

(B)        Before any work begins, general working conditions shall be approved
by Owner.

 

(C)        All exposed operating equipment which is susceptible to damage shall
be protected at all times by Contractor.

 

VI. Inspection of Work

 

Contractor shall permit and facilitate inspection of the work by Owner and its
agents and public authorities at all reasonable times.

 

--------------------------------------------------------------------------------


 

VII.  Changes in Scope of Work

 

Owner may order changes in the work, the contract sum being adjusted
accordingly.  All such orders and adjustments shall be in writing. Claims by
Contractor for extra cost must be made in writing and approved by Owner’s
Purchasing Department, in writing before Contractor executes the work involved.

 

VIII. Correction of Work and Warranties

 

Contractor warrants the workmanship furnished hereunder to be free from defects
and to be of the kind and quality described.  Contractor shall re-execute any
work that fails to conform to the requirements of the contract whenever
non-conformity appears during the progress of the work, and shall remedy any
non-conformity and any defects due to faulty materials procured by Contractor or
Contractor’s workmanship.    If within one year from the date of Owner’s
acceptance the workmanship fails in any respect to meet the warranties
specified, Owner may require Contractor, at its own expense, to take such
measure as may be necessary to meet said warranties. EXCEPT FOR CONTRACTOR’S
WARRANTIES EXPRESSLY PROVIDED HEREIN, CONTRACTOR MAKES NO REPRESENTATIONS,
GUARANTEES, WARRANTIES, OR CLAIMS WITH RESPECT TO, AND ASSUMES NO RESPONSIBILITY
FOR, THE PERFORMANCE OR USE OF THE COMPLETED WORK AND SHALL HAVE NO
RESPONSIBILITY FOR TESTING OR OPERATION OF THE WORK.  CONTRACTOR EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES AND GUARANTEES OF ANY KIND OR NATURE, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
USE, AND OPERABILITY.

 

IX.  Owner’s Right to Terminate Contract

 

If Contractor, at any time, defaults in the performance of the work or violates
any provisions of the contract, Owner, after seven (7) days’ written notice by
registered mail to Contractor, without prejudice to any other remedy it may
have, may make good the deficiencies and deduct the cost of doing so from any
monies then or thereafter due Contractor or, at Owner’s option, may terminate
the contract, take possession of all materials, tools and appliances paid for by
Owner and finish the work by such means as it sees fit.  If the unpaid balance
of the contract price exceeds the cost of finishing the work, such excess shall
be paid to Contractor, but if such cost exceeds such unpaid balance, Contractor
shall pay the difference to Owner.

 

X. Payments

 

Payments shall be made as provided in the Contract.  Acceptance of the final
payment by Contractor shall not constitute a waiver of any and all claims by
Owner.  Final payment does not relieve Contractor from any and all obligations
stipulated under this Contract.

 

XI.  Liens

 

At Owner’s option, Contractor shall provide a performance bond at the beginning
of the work, lien waivers for every payment in the event progress payments are
required and/or a final lien waiver at the completion of the work.  If required,
final payment shall not be due until Contractor has delivered to Owner a
complete conditional release of all liens arising out of this contract and
receipts in full covering all labor and materials for which a lien could be
filed or in lieu of such receipts a bond satisfactory to Owner indemnifying it
against any lien.

 

XII.  Separate Contracts

 

Owner has the right to let separate contracts in connection with the work
subject to the conditions of paragraph II(C) and Contractor shall properly
cooperate with any other contractors.

 

XIII.  Clean-up

 

Contractor shall keep the premises free from accumulation of waste material and
rubbish and at the completion of the work it shall leave the premises
broom-clean.  Any materials used by Contractor which adhere to floors, walls,
posts, beams, ceilings, equipment, etc., and any stains resulting therefrom must
be removed by Contractor at the completion of the work.

 

XIV. Protection of Product

 

(A)      Glass, china and like materials not required by specifications shall
not be brought onto Owner’s processing areas.  The most likely means of entry of
such materials in the form of food containers carried by Contractor’s employees,
such as glass jars, china cups, drink bottles, etc.  Owner’s Construction
Superintendent, or representative, shall define the specific areas where these
materials are prohibited.

 

(B)        When work is scheduled in or near a product processing area, such
work shall not be started without the sanction of Owner.

 

(C)        Demolition work, including cutting of concrete and wood, shall not be
started in or near a product processing area until the area is either walled off
or protected by means of suitable-hung tarpaulins or protected in some other
manner approved by Owner.

 

XV. Sanitation Regulations

 

(A)      It shall be the responsibility of Contractor to remove litter, debris,
trash, etc. from the job site on a daily basis and to maintain the work site in
as neat a manner as practicable.

 

(B)        Spitting is prohibited in all buildings.

 

XVI. Acceptance, Procedure, Conflict

 

Acceptance by Contractor of order or contract to do work indicated will be
considered by Owner as evidence that Specifications and Drawings are understood
and can be executed in accordance thereto.  Any ambiguity or conflict must be
corrected before acceptance of order by Contractor.  “THE GENERAL CONDITIONS OF
THE CONTRACT FOR THE CONSTRUCTION OF BUILDINGS” being the standard form of the
American Institute of Architects, Form A201, latest issue, shall serve to answer
all questions or conditions that may arise between Owner and Contractor, on
points not covered by the contact and these General Conditions and any other
additional specification that may be written to govern a particular project of
work, in conjunction with the drawings that may be prepared for such project.

 

XVII. Performance Bond

 

If so required by Owner, Contractor shall furnish at Owner’s expense a surety
company material and performance bond, which is to be satisfied to the Owner in
every respect.

 

XVIII. Independent Contractor Status

 

It is understood and agreed that your Contractor’s status under the Contract, is
that of an independent contractor rather than that of an agent or employee of
Owner.  Contractor shall have the sole responsibility for the satisfaction of
any and all claims made by third parties on account of its conduct or that of
its employees or agents under the performance of this Purchase Order.

 

--------------------------------------------------------------------------------


 

Exhibit E

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

 

Contractor’s Scope of Work

 

See attached consisting of three pages.

 

--------------------------------------------------------------------------------